—In a discovery proceeding pursuant to SCPA 2103, the petitioner appeals, as limited by his brief, from so much of an order of the Surrogate’s Court, Suffolk County (Prudenti, S.), dated April 18, 1997, as granted the respondent’s motion for summary judgment dismissing the petition on the ground that the petitioner’s claim is barred by the Statute of Limitations.
Ordered that the order is affirmed insofar as appealed from, with costs payable by the estate.
The Surrogate’s Court correctly determined that the petitioner’s claim was time-barred, as the instant proceeding was not commenced within one year and 90 days after the happening of the event upon which the claim is based (see, General Municipal Law § 50-i; Klein v City of Yonkers, 53 NY2d 1011, 1012). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.